*372
Opinion,

Mr. Justice Mitchell :
This is an action for conspiracy to defraud, and the plaintiff’s case is substantially this: That, being desirous of selling out his grocery business, he advertised it, and received an offer from defendant Auer, which resulted in an agreement to sell for seven hundred dollars, payable in thirty and sixty days, and secured by two promissory notes of Auer, indorsed by defendant Lardner. During the negotiations, plaintiff claims that Harres, the third defendant, made very specific representations as to the financial responsibility of Lardner, including statements not only as to his real estate, but also as to°his bank accounts, and the balances then to his credit therein. The transaction was hurried through by the urgency of Auer, who said he wanted the benefit of the Saturday sales, and possession was delivered to him on that day. There is some evidence that the other defendants got groceries from the store that same night. On the following Monday week, the stock, fixtures, etc., were sold out at auction by Auer. The notes were not paid, and Auer and Lardner proved to be financially irresponsible.
This is the transaction, according to plaintiff’s evidence, and it has the appearance of a bald fraud on the part of Auer, and conduct on the part of the other defendants which in fact tended to aid in its accomplishment. Whether done with that intent was a matter of inference from all the circumstances. Uncontradicted, the plaintiff’s case would support the inference of a combination to effect the actual result. There were some discrepancies in the evidence in plaintiff’s behalf, and some things difficult of credence. Among the latter, the fact that plaintiff’s friend and amateur counsel, Serfass, calling himself a lawyer, intending to make Lardner a surety for Auer drew up the notes so as to put him in the place of a subsequent indorser to plaintiff. But these difficulties only complicate, and do not necessarily destroy plaintiff’s case. Whether it was true, and, if true, whether it showed that the fraudulent advantage to Auer was intentionally aided by the other defendants, were questions for the jury.
Judgment reversed, and venire de novo awarded.